Citation Nr: 0334207	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-20 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, with atrial fibrillation.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in June 2001.  At that 
time, issues involving service connection for cervical and 
thoracic arthritis and an increased evaluation of the 
veteran's lumbosacral strain were before the Board.  
Following the remand, the RO granted service connection for 
cervical and thoracic arthritis and an increased rating for 
lumbosacral strain.  The veteran indicated, in October 2003, 
that the only remaining issue on appeal was that relating to 
service connection for heart disease.  


FINDING OF FACT

Arteriosclerotic heart disease, with atrial fibrillation, is 
of service origin.  


CONCLUSION OF LAW

Arteriosclerotic heart disease, with atrial fibrillation, was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The July 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in June 2001 that provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  Quartuccio v. Principi 16 Vet. App. 
183 (2002).  In July and October 2003, the veteran stated 
that he did not have additional evidence to submit and wished 
the remaining issue on appeal to be addressed by the Board.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
In this regard the letter informing the veteran of the VCAA 
was sent by the RO was in June 2001.  In the July 2003 
supplemental statement of the case he was informed of 
38 C.F.R. § 3.159(b)(1).  However, no specific information 
was requested at that time.  In view of the grant of the 
benefit sought, the Board finds that the VA has satisfied the 
requirements of the VCAA, and adjudication of this appeal 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

A review of the service medical records shows that the 
entrance examination revealed no pertinent abnormality.  
Clinical records of medical treatment furnished during 
service do not show complaints or manifestations of heart 
disease or atrial fibrillation.  On examination for remote 
assignment in May 1963the veteran was noted to have 
complaints of occasional palpitation of the heart and 
indigestion, usually after eating fast.  This was considered 
to be treated without complication.  On periodic physical 
examination in October 1968, the veteran stated that he had a 
medical history of palpation or pounding of the heart.  The 
veteran's blood pressure was 108/64.  It was noted that the 
veteran had shortness of breath when smoking cigarettes, but 
there were no objective findings of cardiopulmonary disease.  
He had an occasional "skip beat" sensation of the heart 
associated with nervousness or worry.  EKG and chest X-ray 
studies were reported to be normal.  On examination for 
retirement from service, in January 1972, it was noted that 
the veteran had dizziness due to cardiac problems and 
pounding heart approximately once per month that were 
relieved by rest.  It was also noted that he had shortness of 
breath, pain in the chest, pounding heart and heart trouble, 
etiology unknown, with ECG normal.  Clinical evaluation of 
the heart was normal.  Blood pressure reading was 120/80.  

Medical records of treatment rendered following service have 
been received.  These records include treatment at military, 
private and VA medical facilities for various disorders.  The 
veteran was hospitalized at a military facility in January 
1980 for complaints of severe chest pain radiating to the 
left shoulder and down the arm.  He gave a history of having 
mild chest pain off and on in the past.  It was noted by a 
nurse during the course of the hospitalization that the 
veteran's pulse became irregular, but a regular pulse was 
noted on examination.  The veteran was prescribed medication 
and the chest pain subsided.  The diagnosis was anginal 
syndrome, etiology undetermined.  Treatment records from a 
private hospitalization in 1988 show an impression of atrial 
fibrillation, with rapid ventricular rate and angina 
pectoris.  Additional records show diagnoses of 
arteriosclerotic heart disease, with atrial fibrillation in 
December 1991 and angina pectoris, documented coronary artery 
disease, paroxysmal supraventricular tachycardia and atrial 
fibrillation in May 1996.  

A medical opinion, dated in February 1997, was received from 
one of the veteran's private physicians.  At that time, it 
was indicated that, after review of the veteran's medical 
records, which were attached to the opinion report, it was 
considered that it was at least as likely as not that the 
veteran's heart disease was related to service.  This same 
physician rendered a similar opinion in February 1998.  Also 
in February 1998, another of the veteran's private physician, 
who had been treating the veteran since 1988 rendered an 
opinion that, based on current information and the veteran's 
medical history, it was more likely than not that the veteran 
probably had intermittent atrial fibrillation dating back to 
the early 1960's.  

An examination was conducted by VA in May 1998.  At that 
time, the examiner reviewed the veteran's medical records and 
examined the veteran and rendered a diagnosis of history of 
paroxysmal supraventricular tachycardia and atrial 
fibrillation, both currently controlled with anti-arrhythmic 
medication.  An opinion was rendered that there was no direct 
evidence that the etiology of the aforementioned arrhythmias 
was in any way service connected.  The examiner also rendered 
a diagnosis of coronary artery disease, which he did not 
relate to the veteran's period of active duty.  In an August 
1998 addendum to the examination report, the examiner stated 
that, with regard to the arrhythmias examination, careful 
review of the medical records was performed and showed that, 
while there was no direct evidence of the veteran's onset of 
cardiac disease or arrthymias having occurred while in the 
service, the symptoms of occasional skipped beats, burning 
sensation of the chest, shortness of breath, and 
palpitations, are as likely as not to have been the 
precursors of the veteran's current history of paroxysmal 
supraventricular tachycardia and atrial fibrillation.  The 
same applies with respect to the veteran's current diagnosis 
of coronary artery disease, status post CABG.  

A VA examination was conducted in May 1999.  Following the 
examination the diagnosis was atherosclerotic coronary artery 
disease.  The examiner stated that the veteran reported a 
prior diagnosis of atrial fibrillation.  The examiner stated 
after reviewing the records he could no document an EKG 
documenting atrial fibrillation.  The complaint of 
palpitations is a non-specific finding and can be defined as 
the awareness of one's heartbeat.  The examiner indicated 
that he veteran's symptoms could have indeed represented 
atrial fibrillation while he was in the military or a non-
related finding.  It was impossible to determined.  The 
examiner stated that he had taken the veteran's word that his 
palpitations were indeed episodes of atrial fibrillation.  
The symptoms may well have originated while he was on active 
duty or may have occurred after his discharge.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including coronary artery disease, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Review of the record shows that the veteran had complaints of 
heart palpitations while he was on active duty.  No heart 
disease was diagnosed while he was in service.  A VA 
examiner's opinion in May 1999 was equivocal.  However, two 
private physicians have rendered opinions that it was at 
least as likely as not that the veteran's heart disease was 
related to the symptoms manifested while he was on active 
duty.  Additionally, a VA examiner in the August 1998 
addendum rendered an opinion that the inservice the symptoms 
of occasional skipped beats, burning sensation of the chest, 
shortness of breath, and palpitations, were as likely as not 
to have been the precursors of the veteran's current history 
of paroxysmal supraventricular tachycardia and atrial 
fibrillation.  The same applied with respect to the veteran's 
current diagnosis of coronary artery disease, status post 
CABG.  

After reviewing the record, it is the judgment of the Board 
that the preponderance of the evidence is in favor of the 
veteran's claim.  Accordingly, service connection for 
arteriosclerotic heart disease, with artrial fibrillation, is 
warranted.  


ORDER

Service connection for arteriosclerotic heart disease, with 
artrial fibrillation, is granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

